Exhibit 10.3

AMENDMENTS TO THE
FIRST MIDWEST BANCORP, INC.
1989 OMNIBUS STOCK AND INCENTIVE PLAN, AS AMENDED

 

The First Midwest Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan is hereby
further amended as follows:

 1. Section 2.1(h) is amended to read:

"Employee" means a regular salaried employee (including officers and directors
who are also employees) of the Company or its Subsidiaries, or any branch or
division thereof. A regular salaried employee who, with the approval of the
Board of Directors or the Committee enters into a Continuing Participant
Agreement with the Company or its Subsidiaries effective upon such person
ceasing to be a regular salaried employee, shall continue to be an Employee for
purposes of the 1989 Omnibus Stock and Incentive Plan ("Plan") and shall not be
deemed to incur a termination of employment during the term of such Continuing
Participant Agreement.

 2. Sections 7.8 and 7.9 are amended to read:

7.8 Termination of Employment Due to Death, Disability, or Retirement. In the
event the employment of a Participant is terminated by reason of death,
Disability, or Retirement, any outstanding Options then exercisable may be
exercised at any time prior to the expiration date of the Options or within
three (3) years after such date of termination of employment, whichever period
is the shorter. For purposes of the preceding sentence, in the event such
termination is due to death or Disability, then any outstanding Options shall
vest 100% and be deemed exercisable in full as of such termination. However, in
the case of Incentive Stock Options, the favorable tax treatment prescribed
under Section 422A of the Code shall not be available if such options are not
exercised within three (3) months after date of termination, or twelve (12)
months in the case of Disability, provided such Disability constitutes total and
permanent disability as defined in Section 22(c)(3) of the Code. If an Incentive
Stock Option is not exercised within three (3) months of termination due to
Retirement, it shall be treated as a Nonstatutory (Nonqualified) Stock Option
for the remainder of its allowable exercise period. 

7.9 Termination of Employment Other Than Due to Death, Disability, or
Retirement. If the employment of the Participant shall terminate for any reason
other than death, Disability, Retirement, or involuntarily for Cause, the rights
under any than outstanding Option granted pursuant to the Plan shall terminate
upon the expiration date of the Option or one month after such date of
termination of employment, whichever first occurs; provided, however, that in
the event such termination of employment occurs after a Change-in-Control (as
defined in Section 13.2 of the Plan), the rights under any then outstanding
Option granted pursuant to the Plan shall terminate upon the expiration date of
the Option or three years after such date of termination of employment,
whichever first occurs. Where termination of employment is involuntarily for
Cause, rights under all Options shall terminate immediately upon termination of
employment.

 

* * * * *

The foregoing Amendments to the 1989 Omnibus Stock and Incentive Plan, As
Amended, were duly adopted and approved by the Board of Directors of the Company
on May 17, 2000 and June 21, 2000, and shall be effective as of June 21, 2000.

 

 

 

/s/ BARBARA E. BRIICK

_________________________________________

Barbara E. Briick

Secretary of the Company

 

 

(Seal)